Filed 2/19/21 P. v. Remson CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B296511

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. 9PH01213)
           v.
                                                                      ORDER MODIFYING OPINION
  LEONARD REMSON,                                                     [NO CHANGE IN JUDGMENT]

           Defendant and Appellant.


       THE COURT:
       It is ordered that the opinion filed herein on February 17,
2021, be modified as follows:
       On the caption page, the name of Commissioner Kawahara
is to read: Robert M. Kawahara, Commissioner.




____________________________________________________________
EDMON, P. J.          LAVIN, J.        DHANIDINA, J.
Filed 2/17/21 P. v. Remson CA2/3 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B296511

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. 9PH01213)
           v.

  LEONARD REMSON,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Robert W. Kawahara, Commissioner.
Dismissed.
      Karyn B. Bucur, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Wyatt E. Bloomfield and Charles J. Sarosy,
Deputy Attorneys General, for Plaintiff and Respondent.
                ______________________________
       Appellant Leonard Remson (defendant) appeals from an
order finding him to have violated the terms of his parole and
ordering him to serve 180 days in county jail. During the
pendency of this appeal, however, defendant completed his
sentence and was released from parole supervision. We therefore
will dismiss his appeal as moot.
                   STATUTORY FRAMEWORK
       Penal Code1 section 3000 provides that a determinate
sentence resulting in imprisonment in state prison shall, with
exceptions not relevant to the present case, “include a period of
parole supervision or postrelease community supervision.”
(§ 3000, subd. (a)(1).) Unless an inmate receives a sentence of life
in prison, the period of parole shall not exceed three years.
(§ 3000, subd. (b)(1).)
       A three-year parole term may be extended in some
circumstances—namely, if a parolee absconds from parole
supervision or is returned to custody. In that case, “[t]ime during
which parole is suspended because the prisoner has absconded or
has been returned to custody as a parole violator shall not be
credited toward any period of parole unless the prisoner is found
not guilty of the parole violation.” (§ 3000, subd. (b)(6).)
However, except as provided in section 3064, which excludes from
the statutory parole period any time during which a parolee has
absconded from parole, “in no case may a prisoner subject to
three years on parole be retained under parole supervision or in
custody for a period longer than four years from the date of his or
her initial parole.” (§ 3000, subd. (b)(6)(A).)


1
      All subsequent undesignated statutory references are to
the Penal Code.




                                 2
      Upon the successful completion of parole, or at the end of
the maximum statutory period of parole, whichever is earlier, the
parolee shall be discharged from supervision. (§ 3000,
subd. (b)(6).) The maximum statutory period of parole “shall be
computed from the date of initial parole and shall be a period
chronologically determined.” (Ibid.)
       FACTUAL AND PROCEDURAL BACKGROUND
      A.     Background
      On October 24, 2012, defendant pled no contest to felony
possession of methamphetamine (Health & Saf. Code, § 11377,
subd. (a)) and admitted a prior strike. The trial court sentenced
defendant to three years in state prison, suspended execution of
sentence, placed defendant on formal probation for five years,
and ordered defendant to serve one year in a residential drug
treatment program.
      On February 28, 2013, the court revoked defendant’s
probation and remanded him to county jail.
      On July 22, 2014, defendant was released from jail and
placed under parole supervision for three years. (§ 3000,
subd. (a)(1), (b)(1).) Defendant’s original parole release date thus
was July 22, 2017.
      In the years that followed, defendant repeatedly violated
the terms of his parole. In total, he absconded from parole
supervision for a total of 540 days, and he was sent back to jail
for parole violations at least 12 times.2 As a result, his parole
release date ultimately was extended to November 26, 2019.


2
      Defendant’s counsel stated at a March 7, 2019 hearing that
defendant had been remanded for violating parole 12 times; a
February 19, 2019 report stated that defendant had violated his
parole 13 times. The appellate record does not contain any




                                 3
      B.     The Present Proceeding
      On February 8, 2019, defendant violated the terms of his
parole by failing to charge his electronic monitoring device. He
was arrested on the morning of February 8, 2019. On February
20, 2019, a petition was filed to revoke defendant’s parole.
      At a March 7, 2019 hearing, defense counsel stated that for
each prior parole violation, defendant had been sentenced to
either 135 or 180 days in custody and had served approximately
80 days. Counsel said defendant thus had spent in excess of
three years in jail—19 months on the original three-year
sentence, and more than two years for parole violations. Because
the time defendant actually served exceeded the three-year
sentence originally imposed, defendant believed he should no
longer be on parole.
      The court rejected defendant’s contention, noting that
“[u]ntil th[e] law is changed—challenged and changed, that’s
pretty much the law right now.” The court therefore revoked
defendant’s parole and ordered defendant to serve 180 days in
county jail, for which he was credited 46 days (23 days actual
time served, plus 23 days of good time/work time credit).
      Defendant timely appealed from the March 7, 2019 order.




further information about defendant’s parole violations or
additional custody time served.




                                4
                            DISCUSSION
        Defendant’s primary contention on appeal relies on section
4019, which provides that when a prisoner is confined in a county
jail following a violation of parole, “a term of four days will be
deemed to have been served for every two days spent in actual
custody.” (§ 4019, subds. (a)(5), (f).) Defendant contends that
section 4019 must be read in concert with section 3000 (described
above—see Statutory Framework, ante), such that the maximum
four-year parole period prescribed by section 3000, subdivision
(b)(6)(A) “includes custody credits earned under Penal Code
section 4019.” Defendant urges that as so calculated, his parole
term had expired before the trial court imposed the additional
180-day sentence on March 7, 2019, and thus the trial court
lacked authority to impose the additional sentence. Defendant
therefore urges us to reverse the March 7, 2019 order and
remand for resentencing.
        The Attorney General urges that defendant’s appeal is
moot because defendant has completed his 180day sentence and
his period of parole supervision has expired. As a result, this
court cannot provide defendant with any effective relief. In the
alternative, the Attorney General contends that defendant’s
contention is without merit because section 3000, subdivision
(b)(6) expressly provides that a defendant’s time spent in custody
for violating parole “shall not be credited toward any period of
parole unless the prisoner is found not guilty of the parole
violation.” (Italics added.) Accordingly, defendant’s parole term
had not yet expired when the trial court remanded him to custody
on March 7, 2019.
        We agree with the Attorney General that the present
appeal should be dismissed as moot. “ ‘A case becomes moot




                                5
when a court ruling can have no practical impact or cannot
provide the parties with effective relief.’ ” (In re Stephon L.
(2010) 181 Cal.App.4th 1227, 1231.) Generally, moot claims will
not be addressed on the merits, since “it is a court’s duty to decide
‘ “ ‘actual controversies by a judgment which can be carried into
effect, and not to give opinions upon moot questions or abstract
propositions, or to declare principles or rules of law which cannot
affect the matter in issue in the case before it.’ ” ’ ” (In re
David B. (2017) 12 Cal.App.5th 633, 644.) Accordingly,
“ ‘ “[w]hen, pending an appeal from the judgment of a lower court,
and without any fault of the [opposing party], an event occurs
which renders it impossible for this court, if it should decide the
case in favor of [defendant], to grant him any effectual relief
whatever, the court will not proceed to a formal judgment, but
will dismiss the appeal” ’ as moot.” (People v. DeLeon (2017)
3 Cal.5th 640, 645 (DeLeon).)
        In the present case, defendant was sentenced on March 7,
2019 to serve 180 days in jail, for which he was credited 46 days
for time served. Thus, the latest defendant could have been
released was 134 days later, or in mid-July 2019. Defendant
therefore completed serving the sentence from which he appeals
nearly a year before he filed his opening brief in this appeal.
        Moreover, it is undisputed that defendant’s parole term
expired during the pendency of this appeal. While the parties
disagree as to when defendant’s parole term expired—defendant
asserts that it expired on November 26, 2019, while the Attorney
General says it expired on January 13, 2020—there is no
question that defendant is no longer on parole in connection with
his October 24, 2012 no-contest plea. Accordingly, because our
resolution of defendant’s appellate contentions can offer him no




                                 6
relief, defendant’s appeal is moot. (See DeLeon, supra, 3 Cal.5th
at p. 645.)
       Although defendant acknowledges that his appeal is moot,
he urges us to exercise our discretion to review the legal issue
presented because it “is likely to recur, might otherwise evade
appellate review, and is of continuing public interest. (People v.
Cheek (2001) 25 Cal.4th 894, 897–898.)” (People v. Morales
(2016) 63 Cal.4th 399, 409.) We do not agree. Although the
particular parole violation at issue in this appeal occurred late in
defendant’s parole term, the legal issue defendant raises would
be equally applicable to parole violations occurring earlier in a
parolee’s parole term—and if so raised, could be decided at a time
when a court could offer a parolee effective relief. As such, there
is no reason to believe that defendant’s appellate contention is
likely to evade appellate review.
       Moreover, defendant’s appellate contention relies on a
calculation of time served that is not supported by the very
limited appellate record before us. Defendant asserts that when
the court sentenced him to serve an additional 180-day custodial
term on March 7, 2019, he had already served (or had been
sentenced to serve) a total of 2,115 days, or more than five years,
in custody for parole violations. However, this assertion is based
entirely on counsel’s “cursory calculation based on [defendant’s]
representation,” rather than on any admissible evidence of the
number of times defendant was returned to custody and the
amount of time served on those sentences. The present case,
therefore, is not an appropriate one for this court to exercise its
discretion to decide an otherwise moot claim. (Compare
Californians for Alternatives to Toxics v. Department of Pesticide
Regulation (2006) 136 Cal.App.4th 1049, 1070 [exercising




                                 7
discretion to review moot claim where “the record before us
contains all the information necessary to review these claims de
novo”].)
      For all of these reasons, we decline to exercise our
discretion to consider defendant’s moot challenge to the March 7,
2019 order remanding defendant to custody for violating the
conditions of his parole.
                          DISPOSITION

      The appeal is dismissed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.

We concur:




                  LAVIN, J.




                  DHANIDINA, J.




                                 8